Motion by appellant for reconsideration of his prior motions for leave to appeal as a poor person, denied. Upon such prior motions the minutes of the hearing and all the other original papers were examined by the court; and the court concluded that they established a lack of merit in the appeal. Motion by appellant, in the alternative, to dismiss his appeal (in the event of the denial of his motion for reconsideration), granted, and appeal dismissed. Present — Nolan, P. J., Beldock, Ughetta, Pette and Brennan, JJ.